Rose, J.,
dissenting.
My view of the facts and the law is at variance with the opinion of the majority. Plaintiff was rightfully in the street before he attempted to cross it. The jury were at liberty to find from the circumstances that plaintiff would have crossed in safety except for the dangerous and unlawful speed of the car that struck and maimed him, as evidenced by the distance he was thrown and rolled along the street like a tumble-weed. It was reasonable for plaintiff to believe the approaching car was so far away as- to permit him to cross on foot in safety and his negligence in attempting to do so was evidentially slight in comparison with the proper inference of gross negligence of the driver whose lawless speed was such as to make a collision unavoidable, though a lawful speed and reasonable care would have prevented the casualty. The issues of slight negligence and gross negligence were questions for the jury under the evidence and circumstances.